                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO


 ANTOINE MAURICE MOORE,                                  )       CASE NO. 3:19 CV 1975
                                                         )
                  Petitioner,                            )       JUDGE JOHN R. ADAMS
                                                         )
                  v.                                     )
                                                         )
 JUDGE GARY G. COOK,                                     )       MEMORANDUM OF OPINION
                                                         )       AND ORDER
                                                         )
                  Respondent.                            )

           This is another habeas corpus action filed pro se by Antoine Maurice Moore under 28 U.S.C.

 § 2254.1 His petition (Doc. No. 1), as well as the supplement he filed captioned as an “Amended

 Complaint” (Doc. No. 4), are incomprehensible and impossible to decipher. On its face, his petition

 indicates he seeks to challenge a pending appeal in the Ohio Court of Appeals (see Doc. No. 1 at 1,

 ¶ 2(a)), which relates to his October 2018 conviction to the offense of breaking and entering in Case

 No. CR-18-2559 in the Lucas County Court of Common Pleas. He seeks “injunctive relief

 declaratory relief monetary relief [and] punitive relief” for “violation of fourteenth Amendment

 rights.” (Id. at 15.)

           Pursuant to Rule 4 of the Rules Governing Habeas Corpus Cases under § 2254, a federal

 district court is required to examine a habeas corpus petition and determine whether “it plainly

 appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the

 district court.” If so, the district court must summarily dismiss the petition. See Rule 4; Allen v.

 Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the duty to “screen out” petitions that



       1
         Petitioner has filed several prior petitions under 2254 that have been summarily
dismissed. See Moore v. Lucas County Sheriff’s Department, Case No. 3: 18 CV 2977 (N.D.
Ohio April 24, 2019); Moore v. Lucas County Prosecutor’s Office, Case No. 3: 18 CV 2156
(N.D. Ohio Oct. 22, 2018). Additionally, he has been declared a frivolous filer in federal court
and is prohibited from filing further civil actions without paying the full filing fee. See Moore v.
John Tharp, et al., Case No. 3: 19 CV 2060 (N.D. Ohio Oct. 9, 2019).
lack merit on their face).

        The Court finds that this petition must be summarily dismissed. First, the petitioner has not

set forth comprehensible grounds for his petition. Because the petition contains so many

unintelligible and conclusory allegations and statements, it is impossible for the Court to determine

the exact errors of fact or law raised for the Court’s disposition. As such, the petition is subject to

dismissal under Rule 2(c) of the Rules Governing Habeas Corpus Cases. See, e.g, Rice v. Warden,

Case No. 1:14-cv-732, 2015 WL 5299421, at *4 (S.D. Ohio Sept. 9, 2015) (“Dismissal under

Habeas Rule 2(c) is appropriate in cases such as this where the petition and accompanying

documents, as well as petitioner's additional pleadings and notices, contain “so many unintelligible
and conclusory allegations and statements” that it is impossible for the Court to determine “the exact

errors of fact or law” that have been raised for adjudication or even whether petitioner's stated

grounds for relief pertain to anything that occurred in the challenged . . . criminal case”), Report and

Recommendation adopted, 2015 WL 6104354 (S.D. Ohio Oct. 16, 2015). See also Jackson v.

Albany Appeal Bureau Unit, 442 F.3d 51, 53–54 (2d Cir. 2006) (habeas petitioner's amended

petition was unintelligible, warranting dismissal pursuant to Rule 2(c) of the Rules Governing

Section 2254 Cases).

        Additionally, to the extent petitioner seeks to challenge his conviction in Lucas County Court

of Common Pleas in Case No. CR-18-2559, he has not demonstrated that he has fully exhausted his

state-court remedies. Petitioner was clearly notified, in a prior habeas corpus action he filed

pertaining to the same conviction, that he could not seek habeas corpus relief until he fully

exhausted his state remedies by giving “the highest court in the state . . . a full and fair opportunity

to rule on [his] claims.” See Moore v. Lucas County Prosecutor’s Office, Case No. 3: 18 CV 2156,

slip op. at 2 (N.D. Ohio Oct. 22, 2018). The petition does not demonstrate that petitioner’s claims

regarding his conviction, whatever they are, have been fully exhausted in the Ohio courts. Indeed,

he represents his appeal is “still pending.” (Doc. No. 1 at 2-3, ¶9(g)).

        Finally, habeas corpus is the appropriate remedy for state prisoners to attack the validity of

fact or length of their confinement. See Preiser v. Rodriguez, 411 U.S. 475 (1973). But [i]f a state
 prisoner is seeking damages,” as petitioner asserts he is here, “he is attacking something other than

 the fact or length of his confinement, and . . . habeas corpus is not an appropriate or available federal

 remedy.” Preiser v. Rodriguez, 411 U.S. 475, 494 (1973). To seek damages, a prisoner must file

 a civil rights action under 42 U.S.C. § 1983. Id.2

                                                Conclusion
           For all of the foregoing reasons, the petition in this case is denied and this action is

 dismissed pursuant to Rules 2 and 4 of the Rules Governing Habeas Corpus Cases. The Court

 further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not

 be taken in good faith and that there is no basis upon which to issue a certificate of appealability.
 Fed. R. App. P. 22(b); 28 U.S.C. § 2253(c)(2).

           IT IS SO ORDERED.




                                                  /s/ John R. Adams
                                                  JOHN R. ADAMS
                                                  UNITED STATES DISTRICT JUDGE

 DATED: December 2, 2019




       Because petitioner has already been declared a frivolous filer, he may not proceed in
       2

forma pauperis and must pay the full filing fee if he files a civil rights damage action in a new
case.
